                     IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF ARIZONA

In re:                                     )        CASE NO. 2:17-bk-14387-PS
                                           )
                                           )        BUSINESS AND INDUSTRY
RDX Technologies Inc.                      )        MONTHLY OPERATING REPORT
                                           )
                                           )        MONTH OF   OCTOBER
                                           )
                                           )        DATE PETITION FILED:         Filed 12/05/17
                                    Debtor )
                                           )        TAX PAYER ID NO. :           XX-XXXXXXX

Nature of Debtor's Business: WATER TREATMENT TECHOLOGY -OIL &GAS - INDUSTRIAL
                                                  ENERGY PRODUCTION FROM WASTE

          DATE DISCLOSURE STATEMENT FILED                      TO BE FILED

         DATE PLAN OF REORGANIZATION FILED                     TO BE FILED

         I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND
           THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE.



RESPONSIBLE PARTY:




                                                               Director - Acting CEO
ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                  TITLE

ANTHONY (Tony) Ker                                                14-Nov-18
PRINTED NAME OF RESPONSIBLE PARTY                                        DATE

PREPARER:


ORIGINAL SIGNATURE OF PREPARER                                           TITLE

Tony Ker
PRINTED NAME OF PREPARER                                                 DATE

            PERSON TO CONTACT REGARDING THIS REPORT: TONY KER

                                               PHONE NUMBER: 778 955 8047

                                                    ADDRESS: 1240 McPhee Rd NARAMATA BC
                                                             CANADA V0H 1N1
  FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE

  Case 2:17-bk-14387-PS        Doc 139 Filed 11/14/18 Entered 11/14/18 09:38:21         Desc
                                Main Document    Page 1 of 12
                                                                                                    CURRENT MONTH"S
Case Number: 2:17-bk-14387-PS                                                                  RECEIPTS AND DISBURSEMENTS
                                                                                 BANK ACCOUNTS
                                                                        Operating               Payroll           Tax         Total
                                      Oct-18 #                           8302066134              822732446 #            N/A


Balance at Beginning of Period                                                  $4.00                     $0.00

RECEIPTS
   Cash Sales                                                                                                           N/A
   Accounts Receivable                                                                                                  N/A
   Loans and Advances                                                                            $3,200.00                     $3,200.00
   Sale of Assets                                                                                                       N/A
   Transfers from Other DIP Accounts                                                                                    N/A




   Other (attach list)                                                                                                  N/A

   TOTAL RECEIPTS                                                                                                       N/A

DISBURSEMENTS
   Business - Ordinary Operations                                                                $1,314.03                     $1,314.03
   Capital Improvements
   Pre-Petition Debt
   Transfers to Other DIP Accounts
   Other (attach list)
Bank fees                                                                      $16.00                $45.00                       $61.00
TOTAL DISBURSMENTS                                                                                                             $1,375.03
  Reorganization Expenses:                                          INCURRED AND PAYABLE
     Attorney Fees                                                        $47,760.88                                    N/A
     Accountant Fees                                                                                                    N/A
     Other Professional Fees                                                                                            N/A
     U. S. Trustee Quarterly Fee (1st & 2nd Qtr)                                                                        N/A
     Court Costs


  TOTAL DISBURSEMENTS                                                          $16.00


Balance at End of Month                                                       ($12.00)            $1,840.97                    $1,828.97
*Information provided above should reconcile with balance sheet and income statement amounts


DISBURSEMENTS FOR CALCULATING QUARTERLY FEES:
  Total Disbursements From Above                                                                                               $1,375.03
   Less: Transfers to Other DIP Accounts                                                                                N/A
   Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.)                       N/A
  Total Disbursements for Calculating Quarterly Fees                                                                           $1,375.03
                                                                    Page 2

       Case 2:17-bk-14387-PS                      Doc 139 Filed 11/14/18 Entered 11/14/18 09:38:21                        Desc
                                                   Main Document    Page 2 of 12
Case Number: 2:17-bk-14387-PS                                                   INCOME STATEMENT
                                                                                           (Accrual Basis)

*Debtor's own form may be substituted if (1) it is prepared in accordance with generally accepted accounting principals,
(2) year-to-date and filing-to-date information is provided, and (3) if reorganization expenses are segregated in the statement.

REVENUES                                                    Current Month                  Year to Date                  Total SInce Filing
  Gross Revenue                                                                                                    N/A
  Less: Returns & Discounts                                                                                        N/A
       Net Revenue                                                                                                 N/A

COST OF GOODS SOLD
  Material                                                                                                         N/A
  Direct Labor                                                       $1,314.03                      $1,314.03                        $1,314.03
  Direct Overhead (attach detail)                                                                                  N/A
      Total Cost of Goods Sold                                                                                     N/A

       GROSS PROFIT                                                 ($1,314.03)                    ($1,314.03)                       ($1,314.03)


OPERATING EXPENSES
 Officer/Insider Compensation                                                                                      N/A
 Selling & Marketing (attach detail)                                                                               N/A
 General & Administrative (attach detail)                                                                          N/A
 Other Expenses (attach detail)                                         ($61.00)                      ($35.00)                          ($96.00)
       Total Operating Expenses                                                                                    N/A

Income Before Non-operating Income and
Expense                                                                                                            N/A

OTHER INCOME & EXPENSE
 Other Income (attach list)                                                                                        N/A
  Other Expense (attach list legal fees)                            ($3,609.84)                  ($47,760.88)                       ($47,760.88)
  Interest Expense                                                                                                 N/A
  Depreciation/Depletion                                                                                           N/A
  Amortization                                                                                                     N/A
       Net Other Income & Expense                                                                                  N/A

Income Before Reorganization Expense                                                                               N/A

REORGANIZATION EXPENSES
  Professional Fees                                                                                                N/A
  U.S. Trustee Fees                                                                                                N/A
  Other (attach list)                                                                                              N/A
       Total Reorganization Expenses                                                                               N/A

 Income Tax                                                                                                        N/A

NET PROFIT OR (LOSS)                                                ($4,984.87)                  ($49,109.91)                       ($49,170.91)

                                                                    Page 3



         Case 2:17-bk-14387-PS                 Doc 139 Filed 11/14/18 Entered 11/14/18 09:38:21                                    Desc
                                                Main Document    Page 3 of 12
Case Number: 2:17-bk-14387-PS                                                            COMPARATIVE BALANCE SHEET
                                                                                                                  (Accrual Basis)

*Debtor's own form may be substituted if (1) it is prepared in accordance with generally accepted accounting principals, (2) current
and prior period information is provided, and (3) if pre-petition and post-petition liabilities are segregated.

                                                                               1
ASSETS                                              SCHEDULE AMOUNT                      CURRENT MONTH                         PRIOR MONTH
 Unrestricted Cash                                                                                                       N/A
 Restricted Cash                                                                                                         N/A
      Total Cash                                                                                                         N/A
    Accounts Receivable (net)                                                                                            N/A
    Inventory                                                                                                            N/A
    Notes Receivable                                                                                                     N/A
    Prepaid Expenses                                                                                                     N/A
    Other (attach list)                                                                                                  N/A
        Total Current Assets                                                                                             N/A
    Property, Plant & Equipment                                                                                          N/A
 Less: Accumulated Depreciation                                                                                          N/A
     Net Property, Plant & Equip.                                                                                        N/A
 Due From Insider(s)                                                                                                     N/A
 Other Assets - net (attach list)                                                                                        N/A
 Other (attach list)                                                                                                     N/A
TOTAL ASSETS                                                                                                             N/A
POST-PETITION LIABILITIES                                                                                                N/A
    Accounts Payable                                                                                                     N/A
    Taxes Payable                                                                                                        N/A
    Notes Payable                                                                                                        N/A
    Professional Fees                                                                                                    N/A
 Secured Debt                                                                                                            N/A
 Other (attach list)                                                                                                     N/A
     Total Post-Petition Liabilities                                                                                     N/A
PRE-PETITION LIABILITIES                                                                                                 N/A
    Secured Debt                                                                                                         N/A
    Priority Debt                                                                                                        N/A
    Unsecured Debt                                                                                                       N/A
    Other (attach list)                                                                                                  N/A
    Total Pre-Petition Liabilities                                                                                       N/A
TOTAL LIABILITIES                                                                                                        N/A
EQUITY                                                                                                                   N/A
    Pre-petition Owner's Equity                                                                                                      $425,000.00
    Post-Petition Cumulative Profit/Loss
    Direct Charges to Equity (explain)
        Total Equity
TOTAL LIABILITIES & OWNER'S EQUITY
1
    This column should reflect the information provided in Schedules A, B, C, D, E, and F filed with the Court

                                                                          Page 4




           Case 2:17-bk-14387-PS                 Doc 139 Filed 11/14/18 Entered 11/14/18 09:38:21                                   Desc
                                                  Main Document    Page 4 of 12
Case Number: 2:17-bk-14387-PS                                                                   STATUS OF ASSETS
 *Information provided on this page should reconcile with balance sheet amounts
ACOUNTS RECEIVABLE                                             TOTAL                0-30 Days     31-60 Days         60+ Days
Total Accounts Receivable                             N/A
 Less Amount Considered Uncollectible                 N/A
Net Accounts Receivable                               N/A

DUE FROM INSIDER
Schedule Amount                                       N/A                         N/A
 Plus: Amount Loaned Since Filing Date                N/A                         N/A
 Less: Amount Collected Since Filing Date             N/A                         N/A
 Less: Amount Considered Uncollectible                N/A                         N/A
Net Due From Insiders                                 N/A                         N/A

INVENTORY
Beginning Inventory                                   N/A
Plus: Purchases                                       N/A
Less: Cost of Goods Sold                              N/A
Ending Inventory                                      N/A

                Date Last Inventory was taken:

FIXED ASSETS                                          SCHEDULE AMOUNT ADDITIONS                  DELETIONS CURRENT AMOUNT
Real Property                                         N/A                         N/A           N/A            N/A
Buildings                                             N/A                         N/A           N/A            N/A
 Accumulated Depreciation                             N/A                         N/A           N/A            N/A
 Net Buildings                                        N/A                         N/A           N/A            N/A
Equipment                                             N/A                         N/A           N/A            N/A
 Accumulated Depreciation                             N/A                         N/A           N/A            N/A
 Net Equipment                                        N/A                         N/A           N/A            N/A
Autos/Vehicles                                        N/A                         N/A           N/A            N/A
 Accumulated Depreciation                             N/A                         N/A           N/A            N/A
 Net Autos/Vehicles                                   N/A                         N/A           N/A            N/A

Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order:

N/A




                                                                      Page 5




        Case 2:17-bk-14387-PS                    Doc 139 Filed 11/14/18 Entered 11/14/18 09:38:21                       Desc
                                                  Main Document    Page 5 of 12
Case Number: 2:17-bk-14387-PS                                                                STATUS OF LIABILITIES
                                                                                            AND SENSITIVE PAYMENTS
 *Information provided on this page should reconcile with balance sheet and disbursement detail amounts

POST-PETITION LIABILITIES                                 TOTAL               0-30 Days            31-60 Days          61-90 Days        91+ Days

 Accounts Payable *                                N/A
 Taxes Payable                                     N/A
 Notes Payable                                     N/A
 Professional Fees Payable (Net of
Retainer)                                                  $47,760.88            $3,609.84                $44,151.04
 Secured Debt                                      N/A
 Other (attach list)                               N/A
                                                   N/A
Total Post-Petition Liabilities                    N/A
*DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING


                    PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                                 Insiders
                                                                                                Amount Paid this       Total Paid to
                     Name                                   Reason for Payment                      Month                  Date
N/A
N/A
N/A
N/A
N/A
Total Payments to Insiders


                                                             Professionals

                                                     Date of Court
                                                    Order Authorizing          Amount           Amount Paid this       Total Paid to
                     Name                              Payment                 Aproved              Month                  Date

N/A

N/A

N/A
N/A

Total Payments to Proffessionals
                                                                            Page 6




            Case 2:17-bk-14387-PS                    Doc 139 Filed 11/14/18 Entered 11/14/18 09:38:21                                  Desc
                                                      Main Document    Page 6 of 12
Case Number: 2:17-bk-14387-PS                                                               CASE STATUS

                                                      QUESTIONAIRE

                                                                                                            YES          NO
Have any funds been disbursed from any accounts other than a Debtor-in-Possession account?                           x
Are any post-petition receivables (accounts, notes or loans) due from related parties?                               x
Are any wages past due?                                                                                              x
Are any U. S. Trustee quarterly fees delinquent?                                                                     x

 Provide a detailed explaination of any "YES" answers to the above questions: (attach additional sheets if needed)




   Current number of employees:                   0


INSURANCE
                                                                                        Payment Amount &
Carrier & Policy Number                     Type of Policy         Period Covered          Frequency
N/A                                     Prior to Operations re-starting Insurance will be put in place.




What steps have been taken to remedy the problems which brought on the chapter 11 filing?
RDX has and is lining up clients.
While one agreement has been approved by the court the length of time it took for approval gave the
the client cause pause until the PLAN has been fully approved...citing potential for continuity.
The other main reasons are; Improving Oil and Gas market and strength of clients, current negotiations with clients ongoing.


Identify any matters that are delaying the filing of a plan of reorganization:
The plan has not been approved and RDX is considering a new plan or alternative options.




         Case 2:17-bk-14387-PS            Doc 139 Filed 11/14/18 Entered 11/14/18 09:38:21                   Desc
                                           Main Document    Page 7 of 12
Case Number: 2:17-bk-14387-PS                                            DISBURSEMENT DETAIL
                                                                                                  Month: OCTOBER
                                                                                             Account #         8302066134

                                                                                            Bank Name ALLIANCE

                                                     Cash/Electronic Disbursements
                     Date                    Payee                           Purpose                           Amount
                31/10/2018         ALLIANCE BANK            BANK FEES                                              $16.00
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                            Total Cash/Electronic Disbursements                    $16.00

                                                     CHECKS ISSUED
Check Number         Date                    Payee                            Purpose                          Amount
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
                                                                                                         N/A
Total checks listed on this page                                                                         N/A
Total checks listed on continuation pages                                                                N/A


TOTAL DISBURSEMENTS FOR THE MONTH (include cash/electronic disbursements)                                          $16.00

                                                         Page 8




           Case 2:17-bk-14387-PS            Doc 139 Filed 11/14/18 Entered 11/14/18 09:38:21             Desc
                                             Main Document    Page 8 of 12
Case Number: 2:17-bk-14387-PS                                   DISBURSEMENT DETAIL
                                                                CONTINUATION SHEET
                                                                                 Month: OCTOBER
                                                                               Account # 822732446

                                                                              Bank Name ALLIANCE




 ELECTRONIC
DISBURSMENTS       Date                 Payee                      Purpose                    Amount
Direct          10/16/2018   S Eiland                 Business organization                          $1,014.00
Direct          10/16/2018   ACH DEBIT PAYROLL        Payroll expenses                                $160.30
Direct          10/26/2018   ACH DEBIT PAYROLL        Payroll expenses                                $140.00
Direct          10/16/2018   ALLIANCE BANK            BANK FEES                                        $45.00
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
                                                                                        N/A
TOTAL DISBURSEMENTS - THIS PAGE                                                                      $1,359.30

                                                 Page 8a




         Case 2:17-bk-14387-PS          Doc 139 Filed 11/14/18 Entered 11/14/18 09:38:21                Desc
                                         Main Document    Page 9 of 12
Case 2:17-bk-14387-PS   Doc 139 Filed 11/14/18 Entered 11/14/18 09:38:21   Desc
                         Main Document    Page 10 of 12
Case 2:17-bk-14387-PS   Doc 139 Filed 11/14/18 Entered 11/14/18 09:38:21   Desc
                         Main Document    Page 11 of 12
Case 2:17-bk-14387-PS   Doc 139 Filed 11/14/18 Entered 11/14/18 09:38:21   Desc
                         Main Document    Page 12 of 12
